       Case 1:21-cv-03024-RMP        ECF No. 6   filed 04/09/21   PageID.22 Page 1 of 2



                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



2                                                                  Apr 09, 2021
                                                                       SEAN F. MCAVOY, CLERK

3

4

5                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
6

7
      ESTATE OF CHARLES FIANDER,
8     and ROGER MARK FIANDER,                       NO: 1:21-CV-3024-RMP

9                                 Plaintiffs,      ORDER OF DISMISSAL WITHOUT
                                                   PREJUDICE
10          v.

11    YAKIMA RESERVATION
      IRRIGATION DISTRICT,
12
                                  Defendant.
13

14         BEFORE THE COURT is the Plaintiffs’ Notice of Voluntary Dismissal, ECF

15   No. 5. Having reviewed the Notice and the record, the Court finds good cause to

16   approve dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiffs’ Notice of Voluntary Dismissal, ECF No. 5, is APPROVED.

18         2. Plaintiffs’ Complaint is dismissed without prejudice and without costs to

19               any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 1:21-cv-03024-RMP     ECF No. 6   filed 04/09/21   PageID.23 Page 2 of 2




1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, provide copies to counsel, and close this case.

3          DATED April 9, 2021.

4
                                                 s/ Rosanna Malouf Peterson
5                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
